Citation Nr: 0937047	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to posttraumatic 
stress disorder (PTSD).

2.  Evaluation of PSTD, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had a personal hearing at the RO in October 2005.  
A transcript of the hearing has been associated with the 
claim file.

In January 2008, the Board denied the Veteran's claims.  In 
July 2008 the U.S. Court of Appeals for Veterans Claims 
(Court) granted the parties' Joint Motion for Remand, 
vacating the Board's decision and remanding the appeal for 
further action by the Board.

In November 2008 the Board denied the Veteran's claim of 
entitlement to a higher evaluation for PTSD and remanded the 
issue of entitlement to service connection for GERD for 
additional development.  In June 2009 the Court vacated the 
Board's decision with respect to the Veteran's PTSD and 
remanded the appeal for further action by the Board.  While 
the case was in appellate status before the Court, 
development was conducted on the issue regarding GERD and a 
supplemental statement of the case was issued.  Therefore, 
both issues are again before the Board.

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.



FINDING OF FACT

The Veteran's PTSD is productive of a disability picture that 
most nearly approximates that of total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In the 
instant case, the Veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Factual Background

In a rating decision of March 2005, the RO granted service 
connection for PTSD and assigned an evaluation of 30 percent, 
effective September 8, 2004, the date of the claim.   In a 
rating decision of July 2005 the RO increased the Veteran's 
evaluation of PTSD to 50 percent effective September 8, 2004, 
the date of the claim.  Therefore, the issue at hand is 
whether the Veteran is entitled to a rating in excess of 50 
percent for PTSD.  With this in mind, the Board concludes 
that the disability has not significantly changed and a 
uniform evaluation is warranted.  See Fenderson v. West, 12 
Vet.App. 119 (1999).

A letter from the Veteran's wife, dated in June 1990, attests 
to the Veteran's anger control problems.  She described one 
incident when the Veteran became physically violent and threw 
a telephone receiver.

On VA examination in June 2003, the Veteran related that he 
had suffered from adjustment problems following discharge 
from service.  He indicated that he became a working man and 
currently had his own business.  The examiner noted that the 
Veteran had been married to his second wife for 30 years.  
Objectively, the Veteran participated in the examination with 
full cooperation and politeness.  He was noted to be 
intelligent.  He related that for years he had been pursuing 
compensation for Agent Orange exposure and not really for 
PTSD.  Mental status examination was normal.  The psychiatric 
diagnosis was normal mental status examination.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
90.

A VA mental health history recorded in September 2004 notes 
that the Veteran reported a history of persistent dreams and 
nightmares since returning from Vietnam.  He reported having 
had a "very short fuse" in the early 1970s and noted 
frequent fights with family members.  He related that 
following the 1970s and 1980s he felt that he was able to 
control his symptoms by avoiding things, people, and places 
that reminded him of his problems.  He reported a 
reoccurrence in symptoms in the previous few years, the most 
distressing being nightly dreams which were not described as 
nightmares but were sufficient to keep him awake or wake him 
up.  He complained of a sense of detachment and a reported a 
sense of foreshortened future.  He endorsed irritability and 
anger.  On mental status examination, the Veteran was very 
pleasant, cooperative, and his speech was normal and 
unremarkable.  His affect was full range and his mood was 
mildly apprehensive.  His thought process was logical, 
sequential and goal oriented.  His thought content revealed 
no abnormalities, no hallucinations, and no delusions. There 
was no evidence of danger to self or others.  There was no 
homicidal or suicidal ideation.  Insight and judgment were 
good.  The Veteran reported being self-employed as a plumber 
for the past 30 years and currently having his own business.  
The diagnosis was chronic PTSD.  The examiner assessed the 
Veteran's GAF score as 50.  He noted that the Veteran's 
symptoms had flared up recently to the point that he was 
troubled by them on a daily basis and every night.

In October 2004 the Veteran reported feeling anxious, 
irritable, and "jumpy" around other people.  He further 
reported increased startled response, hypervigilance, and 
strong anxiety and avoidance of crowds and large gatherings.  
He reported easily getting angry at others.  His behavior was 
noted as calm, without psychomotor agitation or retardation 
with good eye contact.  He was cooperative, relatively open, 
with fair to good rapport.  His speech was spontaneous, 
mildly hyper verbal, but redirectable with normal rate, tone 
and prosody.  Thought process was circumferential to linear 
upon questioning, and goal directed.  There were no suicidal 
ideations or homicidal thoughts.  He was future oriented.  
His affect was reactive.  His mood was a little nervous.  He 
denied any hallucinations.  He was oriented.  Insight was 
fair to good, and judgment was good.

In November 2004, during a structured clinical interview, the 
Veteran reported recurrent and intrusive distressing 
recollections of the traumatic events with thoughts occurring 
on a daily basis and interfering with anything he was doing.  
He reported recurrent distressing dreams.  He noted 
psychological reactivity on exposure to events which reminded 
him of the traumatic events in Vietnam.  He reported 
persistent avoidance of stimuli associated with the trauma 
and numbing general responsiveness, but noted that until 
recently he had primarily coped by means of avoidance, 
limiting his circle of friends and social contacts and 
opening his own business rather than working for others.  He 
had markedly diminished interest and participation in 
significant activities.  He reported feelings of detachment 
and estrangement from others, including family.  He reported 
a restricted range of affect and persistent symptoms of 
increased arousal.  He experienced irritability and outbursts 
of anger, and had difficulty sleeping.  The VA clinician 
stated that the Veteran's PTSD symptoms were chronic and 
severe.  He noted that the symptoms markedly affected the 
Veteran's intimate relationships, his interpersonal 
relationships, and his occupational relationships.  It was 
noted the Veteran's first wife reported that he was a changed 
man upon returning form Vietnam, and that the Veteran had 
left jobs due to his PTSD symptoms. A GAF score of 50 was 
assigned.

A VA examination report of December 2004 notes the Veteran's 
report of problems with irritability, frequent and severe 
rage problems, episodic panic attacks, chronic anxiety and 
agitation, avoidance of people, hypervigilance, exaggerated 
startle response, nightmares, and flashbacks.  The Veteran's 
wife, who accompanied him to the examination, corroborated 
that the present symptoms were problematic and acknowledged 
that the Veteran's problems with rage and anger had been 
chronic and intense.  The examiner noted that the Veteran had 
experienced some relief in his anxiety since initiating a 
pharmacotherapy regimen.  The Veteran reported having been 
self employed since 1985, running a plumbing supply and 
repair shop.  He related that two of his sons and a brother 
worked for him, and that he preferred not to interact with 
customers.  On mental status examination, the Veteran was 
fully oriented to person, place and time.  He showed no 
impairment of thought process or communication.  He denied 
any visual and auditory hallucinations, and denied suicidal 
and homicidal thoughts, intent or plan.  He was well groomed 
and made good eye contact.  He spoke with normal volume, rate 
and tone.  There were no problems with memory, concentration 
or attention.  He showed moderate anxiety during the clinical 
interview.  His mood was tense and his affect constricted.  
The examiner opined that the Veteran had marked impairment in 
social and interpersonal functioning and appeared 
substantially impaired by his PTSD.  He noted the Veteran 
relied on avoidance and social isolation to control his 
current stress.  He described having problems with 
irritability, frequent and severe rage problems, episodic 
panic attacks, chronic anxiety and agitation, avoidance of 
people, hypervigilance, exaggerated startle response as well 
as nightmares and flashbacks.  The diagnosis was chronic, 
severe PTSD.  The examiner assigned a GAF score of 50.  He 
concluded that the Veteran was competent to manage his 
financial affairs.  

VA mental health outpatient treatment records of February 
2005 note that the Veteran reported doing worse with his 
PTSD.  He related that his brother had died the previous day 
and that two friends had also recently died.  He also 
reported distress over conflicts with family members and 
friends who had made comments about the Veteran being cold or 
hard because of his response to death.  He reported increased 
frequency of flashbacks, including vivid experiences.  He 
further reported having several episodes of intense anxiety.  
He reported occasional nightmares, flashbacks two to three 
times per week, and continued irritability.  He was noted to 
have mild psychomotor agitation without retardation and good 
eye contact.  He was cooperative and relatively open.  His 
speech was spontaneous, mildly hyper verbal, but redirectable 
with normal rate, volume, tone, and prosody.  Thought process 
was mostly linear upon questioning with occasional 
circumstantiality, some redundancy especially regarding 
explaining his feelings about death, but goal oriented.  
There were no suicidal or homicidal thoughts.  The Veteran 
was future oriented and focused on discussing symptoms and 
interpersonal conflicts.  He appeared anxious. He was 
oriented.  Insight was fair, and judgment was fair to good.  
The assessment was chronic PTSD.  The examiner noted that the 
exacerbation of symptoms was likely multi-factorial including 
bereavement, increased interpersonal stressors, and 
discontinuation of medication.  

In March 2005 the Veteran reported that he was doing a little 
better than at his last appointment and that he had restarted 
his medication.  He noted that the medication helped mellow 
him out a little and that anxiety was somewhat decreased and 
he was sleeping mildly better.  However, he also stated that 
he had tried Trazodone and that it did not help too much.  He 
denied further episodes of intense anxiety and somatic 
symptoms.  He endorsed continued problems with emotional 
numbing and relationship difficulties, and the provider noted 
that the Veteran seemed to have only partial insight into the 
nature of the connection between the two. He reported 
becoming easily annoyed and coping primarily with avoidance.  
He reported continued problems with insomnia.  He reported 
occasional nightmares, flashbacks one to two times per week 
and continued irritability.  He denied homicidal and suicidal 
ideations, and auditory or visual hallucinations.  His 
behavior was noted as having mild psychomotor agitation 
without retardation with good eye contact.  He was 
cooperative with the interview, relatively open with somewhat 
improved rapport.  Speech was hoarse, spontaneous, mildly 
hyper verbal with normal rate and no pressure; and 
redirectable with normal volume, rate, tone and prosody.  His 
thought process was mostly linear upon questioning with 
occasional circumstantiality.  He was goal-directed.  His 
affect was constricted.  He was oriented.  Insight was good 
and judgment was fair to good.  The examiner noted that 
improvement was multifactorial due to medication and 
adjustments following the death of several friends.

Mental health treatment records of May 2005 reflect the 
Veteran's report of feeling a bit up and down, and having 
experienced a particularly bad evening two to three weeks 
previously when he was alone with his thoughts and started to 
feel hopeless about his condition.  He wondered whether his 
medication might be wearing off, although the examiner noted 
that the periods described by the Veteran remained fairly 
discreet and indicated the Veteran's report that most of the 
time his mood was tense, but not down, particularly when he 
busied himself with work and family activities.  The Veteran 
expressed the hope that a medication change might make him 
feel better.  On mental status examination, the Veteran had 
mild psychomotor agitation without retardation, and good eye 
contact.  He was cooperative with the interview and 
relatively open, and was noted to have somewhat improved 
rapport with the interviewer.  His speech was spontaneous, 
mildly hyper verbal with normal rate and no pressure; it was 
redirectable with normal volume, tone and prosody.  Thought 
process was mostly linear upon questioning with occasional 
circumstantiality.  He was goal directed.  There were no 
suicidal or homicidal ideations.  He was future-oriented.  
His affect was constricted and mood was "up and down."  He 
reported flashbacks one to two times a week with no auditory 
or visual hallucinations.  He was oriented.  His insight and 
judgment were fair.  The assessment was chronic PTSD.  The 
provider noted that the Veteran's symptoms fluctuated and 
that he had experienced a partial response to medication.  He 
also noted that the Veteran had been very sensitive to 
medication side effects.

A June 2005 VA treatment record reflects the Veteran's wife's 
report that she perceived an improvement in the Veteran's 
symptoms.  However, both the Veteran and his wife agreed that 
his symptoms remained significant.  The assessment was 
chronic PTSD.  The provider again noted that the Veteran's 
symptoms fluctuated and that he had experienced modest to 
moderate response to a new medication.  He noted that the 
Veteran still had moderate symptoms affecting his day-to-day 
life, especially with family relationships and limiting his 
work productivity.  

In September 2005 the Veteran reported that he was having 
problems with sleep and nightmares and was waking up in cold 
sweats.  The provider noted that the Veteran was socially 
avoidant and tended to isolate.  He also noted that the 
Veteran had problems with irritability and had constricted 
his lifestyle.  He indicated that while medication had 
helped, some irritability was noted.  The Veteran was not 
depressed and there was no suicidal or homicidal ideation.  

A September 2005 VA mental health outpatient note indicates 
that the Veteran was having problems with sleep and 
nightmares and was waking up in cold sweats.  He reported 
that he was socially avoidant and tended to isolate, and that 
he had problems with irritability.  He noted that he had 
constricted his lifestyle.  

In October 2005 the Veteran reported an increase in 
nightmares.  He reported that he had been in correspondence 
with a buddy who witnessed him being blown into the air from 
a booby trapped round.  He related that it was bringing up 
feelings but that he was not avoiding them.  

At the RO hearing of October 2005 the Veteran testified that 
he had problems controlling his temper and that he handled it 
by avoiding contact with costumers and some employees.  He 
stated that his principal problem with his PTSD was his 
inability to control his temper.  He further testified that 
he experienced nightmares and was only able to sleep an 
average of four and a half to five hours a night.  He further 
testified that he suffered from panic attacks.

In a June 2006 letter the Veteran's VA psychiatrist, A.P.F., 
M.D. stated that the Veteran had severe hyperarousal symptoms 
as well as problems with anxiety, anger and irritability.  He 
noted that these symptoms had not been controlled despite 
aggressive medication management.  He noted the Veteran's 
symptoms, especially his anger and irritability, had been 
interfering with his job functioning.  He described two 
incidents at the Veteran's work where he became easily angry 
with the potential for physical aggressiveness.  He noted the 
Veteran was not able to work more than 2 hours without having 
major problems.

In August 2006 the provider noted that the Veteran appeared 
to be a little calmer and was less tremulous.  The Veteran 
reported that he no longer took Trazodone because he 
experienced nightmares when over sedated.  A new medication 
was discussed.

In October 2006 the Veteran reported having stopped his 
medications due to nausea and tremulousness.  He stated that 
his sleep was poor.  He also noted that he was isolating and 
was not as irritable.  His mood was fair.  

In December 2006 the Veteran reported that he was tolerating 
Celexa but had not taken Restoril because he was afraid to go 
to sleep because of the intensity of his nightmares.  He 
stated that he continued to isolate.  He noted that he felt a 
little less irritable on his medications, and the provider 
noted that he appeared to be more dysphoric.  The Veteran 
reported more tearful episodes and ruminations, and had 
passive thoughts of death with no active plan or intent.  The 
provider noted that a different mood stabilizer might be 
considered if the current antidepressant was not sufficient.

In March 2007 the Veteran reported that he had not been doing 
well recently.  He stated that he had stopped Celexa one 
month previously because he had developed a tremor that 
interfered with his job.  He noted that the tremor stopped 
after stopped the Celexa, but that he had been irritable and 
angry, with outbursts.  He noted that he had recently lost a 
good and faithful customer and had not worked for the 
previous week.  The provider noted that the Veteran was 
anxious with significant irritability.  

In July 2007 the Veteran's psychiatrist spoke with the 
Veteran's wife, who expressed concern that the Veteran's 
irritability was driving off customers.  Subsequently in July 
2007, the Veteran reported that he had stopped all 
medications two weeks previously due to side effects.  He was 
more irritable and depressed, with feelings of hopelessness 
and helplessness.  He had vague suicidal thoughts but no plan 
or intent.  He agreed to start Effexor despite his reluctance 
to be on medication.

In November 2007 the Veteran's psychiatrist noted that he had 
been on Effexor and had been having headaches and dizziness.  
The medication was discontinued and the Veteran agreed to a 
low dose of Xanax.

In January 2008 the Veteran expressed distress because his 
claim for increase had been denied.  He stated that he felt 
frustrated and angry.  He reported that he had not been doing 
well and that he continued with poor sleep and frequent 
nightmares.  He reported panic attacks daily, with 
palpitations, sweating, tremor, and headache, which lasted 
for less than one minute but came on without provocation.  He 
reported continued irritability and anger.  He noted that he 
continued to work as a consultant to his own business because 
he was unable to deal with customers directly.  

In March 2008 the Veteran reported that he had been taking 
his prescribed medications and that they calmed him slightly.  
He reported continued irritability and poor sleep with 
nightmares every night.  He also reported continued social 
avoidance.

A VA psychiatric examination was conducted in June 2008.  The 
examiner noted that he had reviewed the VA treatment records 
and that the Veteran's GAF scores had decreased since 
September 2005, with a decline from the mid-40's in late 2005 
to the upper 30's in May 2008.  He also noted that the 
Veteran had not tolerated antidepressants very well or 
responded favorably to Restoril.  Subjectively, the Veteran 
reported a long history of severe symptoms.  He stated that 
he stopped working in January 2007 but that prior to that, 
most of his work was done by phone because he had extreme 
problems with episodes of rage and aggression.  He related 
that several times he was involved in physical altercations 
with customers and that sometimes his brother would to out 
with him on calls because his temper was liable to flare at 
any time.  He stated that his wife ran the business because 
he was no longer able to function effectively due to problems 
controlling his temper and aggression.  He reported that he 
had no friends and did not socialize.  He stated that he went 
to one local restaurant where everyone knew him, but 
otherwise stayed at home and isolated himself.  He indicated 
that he had very poor sleep and that he experienced 
nightmares or other disturbing dreams every night.  He stated 
that he awoke every morning at about two o'clock and that he 
felt anxious and ready to take mortar fire.  The Veteran also 
stated that he did not talk to anyone about his Vietnam 
experiences, including his wife.  He indicated that he had 
episodes of heat and rapid heart beat, followed by 
jitteriness and shortness of breath.  He reported that he 
experienced severe flashbacks on an almost nightly basis, to 
include those involving auditory hallucinations.  He endorsed 
persistent avoidance and numbing, noting that he rarely went 
outside of his house and avoidance of all social 
interactions.  He denied remissions in his symptoms.  The 
examiner noted that for the most part, efforts to find 
medications to alleviate the Veteran's symptoms had been 
unsuccessful.  Socially, the Veteran stated that he had been 
divorced following an episode of violence toward his first 
wife.  He noted that he had been married to his second wife 
for 35 years.  He stated that he spent most of his time by 
himself at home.  Mental status examination revealed 
significant deficits in attention and concentration, as well 
as remote and recent memory.  Short term memory was 
significantly impaired.  The Veteran was fully oriented and 
appeared to have a good general fund of knowledge.  He 
exhibited concrete reasoning skills and somewhat impaired 
social judgment.  His level of psychological insight appeared 
to be average.  The examiner noted that the Veteran appeared 
to use defense mechanisms involving avoidance, withdrawal, 
and isolation so that he did not get into any conflicts with 
others.  The examiner noted that the Veteran's episodes of 
aggression and violence had led to serious impairments in 
both social and occupational functioning.  The diagnoses were 
PTSD with severe dissociative flashbacks and hallucinatory 
flashback phenomena; major depressive disorder; and panic 
disorder.  The examiner assigned a GAF score of 40, 
explaining that the Veteran experienced severe flashbacks 
involving auditory hallucinations and episodes of 
dissociation, evidencing some impairment of reality testing.  
He noted that the Veteran's behavior was considerably 
influenced by his rage and aggression, as well as physical 
violence.  He indicated that the Veteran's primary defense 
mechanism was avoidance.  He concluded that the Veteran 
exhibited total occupational impairment and moderate to 
severe social impairment due to his PTSD.  

In September 2008 a provider noted that the Veteran was very 
sensitive to medication.  She indicated that the Veteran had 
been tried on several medications in the past which were 
discontinued because of poor tolerance.  The Veteran reported 
poor sleep and nightmares every night.  He also indicted that 
social avoidance continued.

In February 2009 the Veteran was noted to have been sensitive 
to prescribed medications.  The Veteran reported that he 
slept four hours per night, waking at two o'clock in the 
morning.  He denied suicidal ideation.  The provider assigned 
a GAF score of 50.

In June 2009 the provider noted that Prozac had been started 
in February 2009.  The Veteran reported no major change in 
his symptoms since starting Prozac.  He stated that he still 
felt anxious throughout the day and had been quite irritable.  
He also reported poor sleep and waking up multiple times.  He 
denied depression and hopelessness.  He also denied suicidal 
thoughts.  The provider again assigned a GAF score of 50.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a Veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2008).  
With regard to the present issue, the Board has determined 
that the disability has not significantly changed and that a 
uniform evaluation is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 50 percent evaluation where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

Having carefully reviewed the evidence pertaining to the 
Veteran's PTSD, the Board has concluded that an evaluation of 
100 percent is warranted.  In this regard, the Board notes 
the Veteran's report of sleep disturbance, flashbacks, 
nightmares, intrusive thoughts, startle response, avoidance, 
anxiety, irritability, anger control problems, and social 
isolation.  The Veteran indicates that he has difficulty 
getting along with others, especially in the work place and 
that such difficulty has negatively impacted his business.  
His anger control problems have also caused problems with the 
Veteran's family relationships.  Objectively, the record 
shows that the Veteran has experienced conflict at work to 
the extent that he stopped participating in his business in 
2007.  Prior to that, the Veteran's wife had expressed her 
concern that the Veteran was driving customers away due to 
his anger and irritability.  Medical records indicate that 
the Veteran's symptoms have been refractive to numerous 
medications and that he hesitates to take medication due to 
various side effects.  In essence, the evidence demonstrates 
a level of occupational and social impairment that more 
nearly approximates total.  Accordingly, a 100 percent rating 
for PTSD is warranted.

In reaching this determination, the Board notes that the GAF 
scores have varied during the critical time frame of this 
appeal.  However, the most recent examiner has called into 
question the accuracy of the prior GAF scores.  To this 
extent, we have little reason to accord more value to one 
score over another.  Doubt is resolved in favor of the 
appellant.




ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the criteria controlling the payment of monetary 
benefits.


REMAND

In the July 2008 Joint Motion, the parties noted that the 
Veteran sought service connection for his GERD on the basis 
that it had been aggravated by his PTSD.  

In its November 2008 remand, the Board noted that the Veteran 
has not been afforded the appropriate notice with respect to 
the evidence and information necessary to support the 
Veteran's claim of entitlement to service connection on a 
secondary basis.  Although a letter was sent to the Veteran 
in December 2008, it did not include correct notice regarding 
service connection on a secondary basis.  As such, corrective 
notice must be issued.

The Board also directed that the Veteran be afforded a VA 
examination to determine whether his GERD was related to his 
PSTD.  The Board specifically stated that the examiner should 
consider both cause and aggravation.  While a VA examination 
was carried out in March 2009, the examiner stated merely 
that the problem was not related to PTSD, without discussing 
the possibility of aggravation of the claimed disability.  
The Board therefore concludes that the examination report is 
insufficient for the purpose of deciding this claim, and that 
clarification must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant appropriate 
notice regarding the evidence and 
information necessary to establish 
service connection for GERD as secondary 
to PTSD.

2.  Return the Veteran's claims file to 
the physician who conducted the March 
2009 VA examination and request an 
addendum to his examination report.  Such 
addendum should address whether the 
Veteran's GERD is aggravated by his 
service-connected PTSD.  If the March 
2009 examiner is not available, the 
Veteran should be scheduled for a new VA 
examination to address this question.  

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


